DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 29 January 2021 and 6 August 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-4, 6, 7, 9, 12-14 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pub. No. 2013/0097306 A1 to Dhunay.
As per claim 1, the Dhunay reference discloses a method of providing a managed service to regulate a site using a cloud-based server system comprising a hub (see [0051], “gateway 111”) coupled to a network (“cloud via the Internet”), the method comprising: providing, by the cloud-based server system (see [0044], “cloud-based network system”) to a client (see [0045], “client device 109”), an instance of a virtual application (see [0046], “conventional web browser application or smart phone application”) including one or more graphical user interface (see [0048], “graphic user interface”) elements for defining configuration information (see [0086], “configuration application”) associated with the site (“house”); storing, at the cloud-based server system (“cloud-based network system”), the configuration information (“configuration application”) in association with the site (“house”); and transmitting, by the cloud-based server system (“cloud-based network system”) over the network (“cloud via the Internet”) via the hub (“gateway 111”), the configuration information (“configuration application”) to a device (“control devices”) at the site (“house”).

As per claim 3, the Dhunay reference discloses providing, by the cloud-based server system (“cloud management system 103”), a graphical user interface display (“graphic user interface”) within the instance of the virtual application (“conventional web browser application or smart phone application”), the graphical user interface display (“graphic user interface”) depicting at least one of the data (see [0047], “list of resources or services”) and operational status of the second device (“plurality of control devices”).
As per claim 4, the Dhunay reference discloses receiving, by the cloud-based server system (“cloud management system 103”) via the hub (“gateway 111”), data (see [0047], “list of resources or services”) from the device (“plurality of control devices”) at the site (“house”); and generating, by the cloud-based server system (“cloud management system 103”), a graphical user interface display (“graphic user interface”) within the instance of the virtual application (“conventional web browser application or smart phone application”) based at least in part on the data (“list of resources or services”).

As per claim 7, the Dhunay reference discloses determining, by the cloud-based server system (“cloud management system 103”), a command (see [0053], “commands”) for the device (“plurality of control devices”) at the site (“house”) based at least in part on the configuration information (“configuration application”) associated with the site (“house”); providing, by the cloud-based server system (“cloud management system 103”) via the hub (“gateway 111”), the command (“commands”) to the device (“plurality of control devices”) at the site (“house”).
As per claim 9, the Dhunay reference discloses transmitting the configuration information (“configuration application”) comprises transmitting code (see [0053], “control device codes”), commands (“commands”), or instructions (“configuration instructions”) to the hub (“gateway 111”), wherein the hub (“gateway 111”) routes the code (“control device codes”), commands (“commands”), or instructions (“configuration instructions”) to the device (“plurality of control devices”) at the site (“house”).
As per claim 12, the Dhunay reference discloses receiving, at the hub (“gateway 111”), a request (see [0045], “request(s)”) for the configuration information (“configuration application”) from the device (“plurality of control devices”) at the site (“house”), wherein the hub (“gateway 111”) communicates the request (“request(s)”) to the cloud-based server system (“cloud management system 103”) and transmitting the configuration information (“configuration application”) to the hub (“gateway 111”) 
As per claim 13, the Dhunay reference discloses the hub (“gateway 111”) facilitates communications between a plurality of devices (“plurality of control devices”) at the site (“house”) and an application platform (“configuration application”) of the cloud-based server system (“cloud management system 103”).
As per claim 14, the Dhunay reference discloses a computer-readable medium having computer-executable instructions (see [0097], “computer-executable instructions”) stored thereon that, when executed by a processing system (“one or more computers”) of the cloud-based server system (“cloud management system 103”), cause the processing system (“one or more computers”) to perform the method of claim 1.
As per claim 20, the Dhunay reference discloses a method of providing a managed service to regulate a condition at a site by a cloud-based server system comprising a hub (see [0051], “gateway 111”) coupled to a network (“cloud via the Internet”), the method comprising: receiving, by the cloud-based server system (see [0044], “cloud-based network system”), a request (see [0045], “request(s)”) for configuration information (see [0086], “configuration application”) associated with the site (“house”) from the hub (see [0051], “gateway 111”); in response to the request (“request(s)”), providing an indication of the configuration information (see [0086], “configuration application”) associated with the site (“house”) to the hub (“gateway 111”); receiving, by the cloud-based server system (“cloud-based network system”) via .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2013/0097306 A1 to Dhunay in view of US Pub. No. 2010/0262313 A1 to CHAMBERS et al.
As per claim 8, the Dhunay reference does not expressly disclose the further limitations taught by the CHAMBERS et al. reference, namely: the device (see [0070], “device”) at the site (“premise”) automatically configures (“automatically configured”) itself (“interoperable self-installation protocol”) for operation in accordance with the 
As per claim 10, the Dhunay reference does not expressly disclose the further limitations taught by the CHAMBERS et al. reference, namely: determining communication configuration information (see [0070], “necessary configuration”) based at least in part on the configuration information (“necessary configuration”) associated with the site (“premise”), wherein the hub (see [0052], “supervisory and gateway device”) automatically configures itself (“interoperable self-installation protocol”) for operation in accordance with the communication configuration information (“necessary configuration”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify a wide variety of languages or protocols utilized by the control devices as taught by the Dhunay reference with the interoperable self-installation protocol taught by the CHAMBERS et al. reference.
One of ordinary skill in the art would have been motivated to modify a wide variety of languages or protocols utilized by the control devices with the interoperable self-installation protocol so that the control device is automatically configured when added to premise automation network.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,305,323 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-20 define an obvious variation of the invention claimed in U.S. Patent No. 10,305,323 B2.  Claims 1-20 of the instant application are anticipated by patent claims 1-16 in that claims 1-16 of the patent contain all the limitations of claims 1-20 of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/385,721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-20 define an obvious variation of the invention claimed in copending Application No. 16/385,721 (reference application).  Claims 1-20 of the instant application are anticipated by copending application claims 1-20 in that claims 1-20 of the copending application contain all the limitations of claims 1-20 of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier copending application claim and as such are unpatentable for obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to remote configuration systems:
	USPN 9,648,107 B1 to Penilla et al.
	USPN 8,751,778 B2 to Tukol et al.	
	USPN 7,716,302 B2 to Maze et al.
	US Pub. No. 2014/0258526 A1 to Le Sant et al.
	US Pub. No. 2012/0197972 A1 to TUKOL et al.
	US Pub. No. 2006/0265386 A1 to Richter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        5 March 2021